DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims foreign priority to 0401024, filed 02/04/2004.

Status of Claims
	Claims 13-32 are pending.
	Claims 1-12 have been cancelled.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/06/2021 have been considered by the examiner.  

Specification
The objection to the disclosure has been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 112
The 112 rejections have been withdrawn in view of the applicant’s amendments.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 13-17, 20, and 24-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beaurain et al (Beaurain) FR 2824261.
As an initial matter, for convenience the examiner is referring to the later Beaurain US publication for references (US 20040243240).  
Beaurain discloses the same invention being a superior plate 3 comprising a concave lower surface, a mobile core 2 comprising a convex upper surface 23 (Shown best in Figure 3), a substantially flat lower surface 21a (Shown best in Figure 3), and a pair of lateral recesses 66 (Figure 9b), and an inferior plate 1 comprising a pair of contact plates 163 (Figure 9b) extending from its superior surface.  
In regards to the contact plates each comprise angles superior ends (angled is interpreted to broadly include any angle from 0-360 degrees).  Additionally the independent claims fail to define how the thickness of the recess is measured.  Therefore the examiner is considering the thickness of the recess to be from the far edge of the inferior plate the inner recesses wall.  When viewing Figure 9b it is clear that the thickness of the recess 66 when measured in this manner is greater than the height of contact plates 163.
.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 19, 29, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain in view of Viart et al (Viart) USPN 6,682,562 B2 .  
	Beaurain discloses the invention substantially as claimed being described above.  However, Beaurain discloses a single wing or single anchoring pins.  Beaurain does not disclose two sets of teeth extending along opposing lateral sides of the superior and inferior plates.
	Viart teaches the use of 3 piece spinal implants comprising two sets of teeth 7 extending along opposing lateral sides of the superior and inferior plates (Figure 1) in the same field of endeavor for the purpose of Providing additional anchoring contact points which prevent dislocation and unwanted rotation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the single wings of Beaurain to comprise two sets of wings/teeth extending along opposing lateral sides of both the superior and inferior .  

Claims 21, 22, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain in view of Trieu et al (Trieu) US 2005/0165485 A1.  
	Beaurain discloses the invention substantially as claimed being described above.  However, Beaurain does not disclose the mobile core comprises a metal shell.
	Trieu teaches the use of a three part spinal implant 20 (Figure 3) comprising a mobile core 26 with a lower shell 42 [0036], defining the substantially flat surface, made from metal in the same field of endeavor to the purpose of providing increased wear resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mobile core of Beaurain to comprise a lower shell defining the substantially flat surface, made from metal, in order to provide increased wear resistance.


Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain and Trieu (Combination 1) as applied to claims 21, 22, and 31 above, and further in view of Serbousek et al (Serbousek) USPN 5,916,269.
Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the lower flat surface of the mobile core comprises a channel.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flat lower surface of the mobile core of Beaurain to comprise channels in order to decrease the production of joint debris and guide what is produced away from the translating surface.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
The applicant argues that the contact plates of Beaurain do not include angled superior ends or that their height is less than a thickness of the recess.  This is not persuasive because as explained above “angled” is an extremely broad term which provides minimal limitation.  Angled is generally defined as including any angle from 0-360 degrees.  Therefore the contact plates of Beaurain each inherently comprise angled superior ends.  Additionally the independent claims fail to define how the thickness of the recess is measured.  The applicant appears to be arguing thickness with respect to the height of the recess.  However, since the claim already defines this direction as a height it would be inconsistent to then call it the thickness of a different component. Therefore the examiner is considering the thickness of the recess to be from the far edge of the inferior plate the inner recesses wall.  When viewing Figure 9b it is clear that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774